NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0879n.06

                                        Case No. 13-4341                                 FILED
                                                                                   Nov 21, 2014
                          UNITED STATES COURT OF APPEALS                       DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )      ON APPEAL FROM THE UNITED
v.                                                   )      STATES DISTRICT COURT FOR
                                                     )      THE SOUTHERN DISTRICT OF
ITS FINANCIAL, LLC; TCA FINANCIAL,                   )      OHIO
LLC; FESUM OGBAZION; and TAX TREE,                   )
LLC,                                                 )
                                                     )
       Defendants-Appellants.                        )




       BEFORE: COOK and WHITE, Circuit Judges; MICHELSON, District Judge*

       MICHELSON, District Judge. This case concerns the scope of authority Congress

gave courts to issue injunctive relief under § 7402 of the Internal Revenue Code. Specifically, we

consider whether that provision permits a court to shut down the business of a tax preparation

franchisor not directly involved in the preparation of tax returns. In light of the factual findings

made by the district court, we find that the court had authority under § 7402(a) to issue the

injunction.




       *
        The Honorable Laurie J. Michelson, United States District Judge for the Eastern District
of Michigan, sitting by designation.
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


      I.      Background

           Appellant Fesum Ogbazion is the founder, CEO, and sole owner of Appellants ITS

Financial, LLC; TCA Financial, LLC; and Tax Tree, LLC. TCA Financial is the holding

company for ITS Financial. ITS Financial (“ITS”) operates a nationwide tax preparation

franchise called Instant Tax Service. Ogbazion established Tax Tree to provide loans and other

bank products for ITS franchises. ITS proclaims itself the fourth largest tax preparation franchise

in the country, with hundreds of locations. The Internal Revenue Service (“IRS”) began

investigating Ogbazion and his companies after compliance visits and audits of his franchisees

revealed a pattern of misconduct. This civil action followed, in March 2012.

           In its complaint, the Government alleged that Appellants violated § 6701 of the Internal

Revenue Code, which generally prohibits causing the understatement of tax liability, for which

the Government sought injunctive relief under I.R.C. § 7408.1 And second, the Government




1
    26 U.S.C. § 6701(a) provides for imposing penalties against
         Any person—
           (1) who aids or assists in, procures, or advises with respect to, the preparation or
           presentation of any portion of a return, affidavit, claim, or other document,
           (2) who knows (or has reason to believe) that such portion will be used in
           connection with any material matter arising under the internal revenue laws, and
           (3) who knows that such portion (if so used) would result in an understatement of
           the liability for tax of another person, . . . .
The term “person” is defined to “include an individual, a trust, estate, partnership, association,
company or corporation.” 26 U.S.C. § 7701(a)(1). 26 U.S.C. § 7408(b) provides:
       In any action under subsection (a), if the court finds—
           (1) that the person has engaged in any specified conduct, and
           (2) that injunctive relief is appropriate to prevent recurrence of such conduct,
           the court may enjoin such person from engaging in such conduct or in any other
           activity subject to penalty under this title.

                                                   -2-
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


alleged that Appellants engaged in conduct substantially interfering with the administration and

enforcement of the internal revenue laws, making injunctive relief also appropriate under

26 U.S.C. § 7402(a).2

         In October 2012, as tax season approached, Appellants and the Government negotiated a

stipulated preliminary injunction. Among other things, Appellants agreed to instruct their

franchisees not to file tax returns using pay stubs instead of W-2s, to stop charging certain fees

for tax preparation, and to offer refund anticipation loans only through a third-party lender.

Appellants also agreed to a court-appointed third-party monitor to ensure compliance.

         In November 2013, after a nine-day bench trial, and on the strength of 594 findings of

fact and 152 conclusions of law, the district judge issued a permanent injunction enjoining

Appellants from, among other things, “[o]perating, or being involved with in any way, any work

or business relating in any way to preparation of tax returns.” Order of Permanent Injunction,

United States v. ITS Fin., LLC, No. 12-cv-95, 2013 WL 6421916, at *1 (S.D. Ohio Nov. 6,

2013); see Decision, United States v. ITS Fin., LLC, No. 12-cv-95, 2013 WL 5947222 (S.D.

Ohio Nov. 6, 2013).

         Following is a brief summary of the district court’s extensive findings.



“Specified conduct” is defined as “any action, or failure to take action” subject to penalty under
section 6701, among others. 26 U.S.C. § 7408(c).
2
    26 U.S.C. § 7402(a) provides:
         The district courts of the United States at the instance of the United States shall
         have such jurisdiction to make and issue in civil actions, writs and orders of
         injunction, and of ne exeat republica, orders appointing receivers, and such other
         orders and processes, and to render such judgments and decrees as may be
         necessary or appropriate for the enforcement of the internal revenue laws. The
         remedies hereby provided are in addition to and not exclusive of any and all other
         remedies of the United States in such courts or otherwise to enforce such laws.

                                                -3-
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


       The ITS business model began with luring low-income customers by advertising tax

refund anticipation loans that were rarely awarded and sometimes not in fact available. Once the

customers were in the door, it was easier to convince them to let ITS file their tax returns. Or, in

some cases, file their tax returns without permission, using information obtained in the loan

application. ITS franchises charged deceptive and exorbitant fees to file the returns, which were

typically straightforward and took about fifteen minutes to prepare and file. The court-appointed

third-party monitor found that in January 2013, the average total fee charged to ITS customers,

including tax preparation and bank product fees, was $566.18—more than double the total fees

that ITS’s major competitors charged. Ogbazion and ITS Financial developed this system and

trained franchisees to implement it. The ITS franchisee manual even instructed franchisees to lie

to the IRS about the fees they charged.

       ITS trained franchisees to file tax returns using a pay stub rather than a W-2. This

enabled ITS franchisees to file the tax return early, before the customer could go somewhere else

to file. Because of its unreliability, the IRS prohibits the practice except in certain limited

circumstances. ITS therefore trained and encouraged franchisees to conceal their use of pay stub

filing from the IRS, such as by creating fake W-2s. The district court found that ITS’s practice

“[i]n the aggregate,” “inevitably result[ed]” in the understatement of tax liability. Decision, 2013
WL 5947222, at *28.

       ITS also obstructed and circumvented tax laws through their fraudulent applications for

and use of electronic filer’s identification numbers, or EFINs. The IRS uses EFINs to monitor

and regulate electronic filing of tax returns. Suspension and termination of EFINs is one of the

sanctions the IRS uses to enforce tax laws. EFINs are not transferable and a unique EFIN is

required for every location from which electronic returns are filed. ITS fraudulently obtained

                                               -4-
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


hundreds of EFINs and loaned them out to ITS franchisees when their EFINs were suspended or

terminated. ITS also encouraged its franchisees to fraudulently obtain back-up EFINs. ITS lied to

the IRS about its use of EFINs, and encouraged its franchisees to lie about it.

       The third-party monitor appointed by the court to monitor Appellants’ compliance with

the stipulated preliminary injunction randomly selected ITS customers throughout the country

and examined the franchisees’ records for those customers. The sample comprised three percent

of the total returns processed by ITS franchisees. The monitor found widespread non-

compliance. Of the franchisees examined in January 2013, more than 75 percent were non-

compliant in some respect with the preliminary injunction’s requirements for customers who

applied for a refund anticipation loan, and nearly 70 percent were non-compliant with

requirements for customers who did not apply for the refund anticipation loan. Of franchisees

examined in February 2013, more than 57 percent failed to comply with at least one of the

preliminary injunction requirements for customers who applied for refund anticipation loans, and

more than 62 percent failed to comply with at least one of the preliminary injunction

requirements for customers who did not apply for refund anticipation loans.

       ITS had about 150 franchisees between 2011 and 2013. ITS franchisees filed more than

110,000 returns each year in 2011 and 2012, and about 80,000 returns in 2013. The district court

credited the testimony of the Government’s expert, who concluded based on a random sample of

480 tax returns prepared by ITS franchisees in five cities in the 2011 tax filing season that the

true value of the tax harm for that year, across those five cities, was between $10 million and $25

million. The district court concluded that the harm to the public—including the Government, ITS

customers, and the lenders and service providers who conducted business with ITS—was

“extensive and egregious, indeed appalling,” especially given “the nature of Instant Tax

                                               -5-
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


Service’s core customer—the working poor—who are particularly vulnerable to Defendants’

fraudulent practices.” Decision, 2013 WL 5947222, at *84.

   II.       Standard of Review

          This court reviews a district court’s grant of a permanent injunction for abuse of

discretion. United States v. Gleason, 432 F.3d 678, 681 (6th Cir. 2005). “The district court

abuses its discretion if it applies the wrong legal standard, misapplies the correct legal standard,

or relies on clearly erroneous findings of fact.” Id. at 681–82 (internal quotation marks omitted).

          A finding of fact is clearly erroneous when “although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

has been committed.” Anderson v. City of Bessemer, 470 U.S. 564, 573 (1985) (quoting United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). Under this standard, “[i]f the district

court’s account of the evidence is plausible in light of the record viewed in its entirety, the court

of appeals may not reverse it even though convinced that had it been sitting as the trier of fact, it

would have weighed the evidence differently.” Id. at 573–74.

   III.      Errors of Fact

          We first address Appellants’ claim that the district court made clearly erroneous findings

of fact. Appellants challenge the following findings made by the district court:

          195. When using a pay stub to prepare a tax return, the income information is not
          always accurate, and it can be off for a variety of reasons. In the aggregate, filing
          tax returns based on paystubs inevitably results in the understatement of
          customers’ tax liabilities. ITS Financial acknowledges that understatement of
          income inevitably results from paystub filing, which is why ITS Financial
          employees claim that company policy is to instruct customers that they are liable
          to the government for any understatement.

          196. ITS Financial knows that tax returns prepared using paystubs are inaccurate
          more often than not.


                                                  -6-
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


Decision, 2013 WL 5947222, at *28 (internal citations omitted). To make these findings, the

judge relied on testimony from Defendant Ogbazion, IRS manager Sam Anderson, and ITS

Franchise Support/Relationship Manager Anita Boynton, emails between ITS Franchise

Support/Relationship Manager Amber Bennett and a franchisee, and a PowerPoint presentation

used to train ITS “Area Developers” and select franchisees on pay-stub filing. We have reviewed

these materials and find the district judge’s findings were not clearly erroneous.

       Defendant Ogbazion agreed during his testimony that “[i]f you prepare a tax return using

a pay stub, it’s not always accurate and does not always have all of the information on there,”

and “[w]hen using a pay stub to prepare a tax return, the income information can be off for a

variety of reasons.” IRS manager Anderson testified that preparing a tax return on a pay stub

rather than a W-2 “can leave out” deferred compensation such as 401K contributions, which

potentially affects tax liability. When asked what effect “a substantial volume of pay stub filing”

would have on the accuracy of income reported on tax returns, Anderson said “[i]n the

aggregate, it could have a multitude, it can have no effect possibly. It can have overstated

numbers. It could have understated numbers.” And ITS employee Boynton, who had been a tax

return preparer before she became a manager, agreed during her testimony that she was “aware

that tax returns prepared using pay stubs are inaccurate more often than not,” that “the last

paycheck stub varies from a W-2 more often than not,” and that “the income reflected on a return

prepared on a pay stub can vary from income reflected on a return prepared based on a W-2.”

       In the emails that the district judge relied on, a franchisee told ITS employee Bennett that

a customer was asking him to pay the IRS what the customer owed for an overstated return

because the customer maintained it was due to the franchisee’s error. The franchisee told

Bennett, “The reason for her owing money to the IRS is not data entry error, but the fact that her

                                                -7-
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


W2 numbers were different than the numbers on her pay stub.” Bennett replied: “We always

require clients to pay back monies they were given that they should not have. Paycheck filing is

illegal though so that argument is not one that I would voice too terribly much.”

       And finally, the “Stub Shop” training slides include a section titled “Potential Problems”

that warns that using the “gross pay” amount on the pay stub rather than the “net pay” amount

could result in a bill from the IRS for unpaid taxes with interest.

       It is clear from this evidence that pay-stub filing often results in understatement of tax

liability, and ITS knew it. It is also clear from this and other evidence that pay-stub filing was

common at ITS franchises. The district court’s conclusion that understatement of tax liability

“inevitably results” may have gone further than we would go, but it is a plausible account of the

evidence in the record as a whole.

       Appellants argue that “given Instant Tax’s typical customer, it is actually highly

unlikely” that a return using a pay stub will have to be amended because “[t]he reason that

paystubs can sometimes have different income numbers than the W-2 is that some taxpayers

receive deferred compensation, 401(k) contributions, and/or life insurance payments made by the

employer that are reflected on the W-2 but not the paystub,” but “[i]t was undisputed at trial that

Instant Tax’s typical customer is a low-income person,” who “would not be likely to receive

deferred compensation or 401(k) contributions.”3 This argument is plainly contradicted by a

series of emails exchanged in 2011 by Instant Tax Service employees and admitted as evidence

at the trial. The emails discuss amendments that need to be filed based on W-2s for eleven


3
  ITS Financial’s former Vice President of Marketing Greg Woryk testified at the trial that ITS
targeted low-income single parents because “[t]hose would be the people most likely to need an
anticipation loan on their tax refund. . . . Because they don’t have a lot of money and they’re
probably living check to check.”
                                                -8-
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


customers for whom returns were originally filed using a pay stub. For example, one email from

a client to ITS Franchise Support/Relationship Manager Anita Boynton states: “[L]ast year you

prepared for me an amendment. I am emailing you to ask you to do it again this year. This year

again my taxes were done off of my last pay check stub and my AGI was a little off but also I

didn’t have the form from my school yet as well. . . . He used the wrong amount off of my

paystub because he included my tuition reimbursement . . . .”

          On this evidence, the district court’s findings that “[i]n the aggregate, filing tax returns

based on paystubs inevitably results in the understatement of customers’ tax liabilities,” and “ITS

Financial acknowledges that understatement of income inevitably results from paystub filing”

are not clearly erroneous. In any event, even if the use of the term “inevitably” were erroneous, it

was harmless because, as we explain below, § 7402 affords the district court ample authority to

enjoin Appellants’ tax-preparation businesses based on the court’s unchallenged findings.

    IV.      Scope of the Injunction

          The district court enjoined Appellants from “[o]perating, or being involved with in any

way, any work or business relating in any way to preparation of tax returns.” Appellants argue

that the injunction was not authorized by 26 U.S.C. §§ 7402 or 7408 because it shuts down the

Defendant companies entirely, instead of enjoining specific conduct that violates the tax code or

interferes with the enforcement of the internal revenue laws. According to Appellants, a

“business death penalty” injunction is authorized only by 26 U.S.C. § 7407, but that statute “is

not applicable to ITS, and was appropriately not raised or discussed in this case.” Section 7407

authorizes a court to enjoin a tax return preparer from acting as a tax return preparer. 4 Here, the


4
 Section 7407 states: “If the court finds that a tax return preparer has continually or repeatedly
engaged in any conduct described in subparagraphs (A) through (D) of this subsection and that
                                                  -9-
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


district court enjoined the operators of a tax return preparation franchise from operating any

business related to tax return preparation.

       Appellants acknowledge that several courts have enjoined tax professionals from

preparing returns under § 7402, but point out that those cases relied on § 7407 as well as § 7402.

They also argue that “[w]hile previous cases have specifically enjoined preparers from preparing

taxes and giving advice to customers, no case has ever barred a franchisor or other company

from working in the tax industry generally.” The fact that no other court has ever granted the

precise injunction granted in this case does not mean the statute does not authorize it. That is

especially true in light of the extraordinary facts of this case. The district court’s findings of fact

depict wrongdoing that is extreme in both magnitude and multitude.

       If Appellants are correct, a court could enjoin their franchisees from engaging in the tax

preparation business (and at least one court has done just that, see Stipulated Order for

Permanent Injunction, United States v. Tewolde, No. 12-cv-00516 (D. Nev. Dec. 27, 2012) (No.

29)), but could not so enjoin Appellants themselves, even where the court found that Appellants

trained and encouraged the franchisees to violate and thwart the internal revenue laws.

Appellants’ argument is not persuasive.

           A. Authority under § 7402(a)

       The plain text of § 7402(a) provides a broad grant of authority to enter injunctions “as

may be necessary or appropriate for the enforcement of the internal revenue laws . . . in addition

to and not exclusive of any and all other remedies . . . .” 26 U.S.C. § 7402(a). Numerous courts

have commented on the statute’s expansive scope. See, e.g., United States v. Ernst & Whinney,

an injunction prohibiting such conduct would not be sufficient to prevent such person’s
interference with the proper administration of this title, the court may enjoin such person from
acting as a tax preparer.” 26 U.S.C. § 7407(b)(2).
                                                - 10 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


735 F.2d 1296, 1300 (11th Cir. 1984) (“The language of 7402(a) encompasses a broad range of

powers necessary to compel compliance with the tax laws.”); United States v. First Nat’l City

Bank, 568 F.2d 853, 855–56 (2d Cir. 1977) (“The language of this statute is broad and clear. . . .

We decline to construe such a broad statutory mandate so restrictively as to add nothing to the

power conferred by the All Writs Act, 28 U.S.C. s 1651 (1970).”); Brody v. United States, 243
F.2d 378, 384 (1st Cir. 1957) (“It would be difficult to find language more clearly manifesting a

congressional intention to provide the district courts with a full arsenal of powers to compel

compliance with the internal revenue laws.”); United States v. Kaun, 633 F. Supp. 406, 409 (E.D.

Wis. 1986) (“By its very terms, this statutory provision authorizes the federal district courts to

fashion appropriate, remedial relief designed to ensure compliance with both the spirit and the

letter of the Internal Revenue laws—all without enumerating the many, particular methods by

which these laws may be violated or their intent thwarted.”), aff’d on other grounds, 827 F.2d
1144 (7th Cir. 1987).

       The Supreme Court has also commented on the broad scope of power granted by

§ 7402(a). In United States v. First National City Bank, 379 U.S. 378 (1965), the Court held that

§ 7402(a) authorized a district court to temporarily enjoin a bank from transferring any property

or rights to property held for a foreign corporation while the Government sought to foreclose a

tax lien against it. Id. at 380, 385. The Court commented, “[O]ur review of the injunction as an

exercise of the equity power granted by 26 U.S.C. § 7402(a) must be in light of the public

interest involved: ‘Courts of equity may, and frequently do, go much farther both to give and

withhold relief in furtherance of the public interest than they are accustomed to go when only

private interests are involved.’” Id. at 383 (citation omitted).



                                                - 11 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


        Section 7402(a) is not limited to enjoining specific conduct proven to violate tax laws, as

Appellants argue. (See Appellants’ Br. at 11–12.) Courts have invoked § 7402(a) to enter an

injunction even where there was no violation of the internal revenue laws. See, e.g., United

States v. Ekblad, 732 F.2d 562, 563 (7th Cir. 1984) (per curiam) (affirming preliminary

injunction enjoining appellant, who had filed a common-law lien against the property of an IRS

employee assigned to collect his delinquent taxes, from preparing, publishing, or filing any

similar document, and enjoining the county from accepting any such documents from him);

United States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983) (per curiam) (affirming injunction

enjoining appellant, who had filed liens against property owned by certain IRS employees and

purported to establish a “posse comitatus,” from making arrests of or otherwise attempting to

hinder the IRS employees in the performance of their official duties). Courts have also invoked

§ 7402(a) to issue injunctions against encouraging others to violate the tax laws, even where the

defendants were not themselves preparing tax returns. See, e.g., United States v. Landsberger,

692 F.2d 501, 502 (8th Cir. 1982) (affirming injunction issued under §§ 7402(a) and 7407

permanently enjoining defendant from marketing and promoting his tax haven scheme); United

States v. May, 555 F. Supp. 1008, 1009–11 (E.D. Mich. 1983) (enjoining defendant under

§§ 7402(a) and 7407 from disseminating false information regarding the taxability of wages and

salaries).

        Appellants acknowledge that the “language is indeed broad,” but argue “it is completely

unprecedented and improper for a court to use § 7402 as the basis to issue a blanket injunction

shutting down an entire business.” They rely on United States v. Stover, No. 08-6018-CV, 2010
WL 1690038, 2010 U.S. Dist. LEXIS 41255 (W.D. Mo. Apr. 27, 2010), in which the court

expressed “concern about the scope of injunctive relief sought” by the Government. 2010 WL

                                              - 12 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


1690038, at *2. The facts of Stover provide a telling contrast to this case. There, the defendant

maintained he had stopped offering the problematic tax arrangements when the IRS issued

guidance indicating they were fraudulent, six years before the litigation. Id. The court said, “If

[Defendant] has not promoted Roth S arrangements for over six years, it is hard to see why an

injunction is necessary to stop his conduct.” Id. Here, Appellants repeatedly violated a conduct-

specific preliminary injunction (to which they stipulated in order to carry on their business while

this case was pending) although they knew they were being monitored for compliance by a

neutral third party who was reporting to the court. The injunction in this case may be extreme,

but it is not unfounded.

       Moreover, the injunction is not as unprecedented as Appellants claim. The district court

in this action cited numerous cases in which courts enjoined tax preparers from continuing to do

business, and the parties cite a few more in their briefs to this court. Some went further than

enjoining the defendants from preparing tax returns to enjoin them from operating a tax return

preparation business more generally. See, e.g., United States v. Brier, No. 09-607, 2010 U.S.

Dist. LEXIS 121976, at *48 (D.R.I. Nov. 5, 2010) (enjoining a tax preparation service business

with eight locations, and its owner and officers, from “directly or indirectly acting as federal

income tax return preparers . . . or assisting in the preparing and filing of federal income tax

returns”); United States v. Gibson, No. 08-14700, 105 A.F.T.R.2d (RIA) 1572, 2010 U.S. Dist. LEXIS
27831, at *13 (E.D. Mich. Mar. 24, 2010) (enjoining tax preparer from “preparing or assisting in

the preparation of federal tax returns for anyone but himself, advising anyone about such

preparation, owning or managing any tax preparation business, representing customers before the

IRS or engaging in any other similar conduct . . . . ”); United States v. Buddhu, No. 08-cv-0074,

2009 WL 1346607, at *5 (D. Conn. May 12, 2009) (enjoining a father-daughter tax preparing

                                              - 13 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


team from “preparing federal income tax returns, . . . advising, assisting, counseling, or

instructing anyone about the preparation of a federal tax return; [and] owning, managing,

controlling, working for, or volunteering for a tax-return-preparation business; [and] from

promoting tax-fraud schemes”).

       Although all of these cases cite § 7407 as well as § 7402, several held that the injunction

was independently authorized under § 7402(a). See, e.g., United States v. Elsass, 978 F. Supp. 2d
901, 941 (S.D. Ohio 2013) (“[E]ven if the Defendants’ business structure somehow left them

outside the legal definition of tax return preparers, broad relief would still be appropriate, as

§ 7402(a) is undoubtedly designed to prevent individuals from undermining the Nation’s tax

laws through exploiting loopholes in the I.R.C.’s overall regulatory scheme.”), aff’d, 769 F.3d
390, 398 (6th Cir. 2014); United States v. Littrice, No. 08 C 2432, 108 A.F.T.R.2d (RIA) 5710, 2011
U.S. Dist. LEXIS 89553, at *9–10 (N.D. Ill. Aug. 8, 2011) (“[G]iven the breadth and gravity of

Defendants’ conduct, the Court also grants the United States’ motion as to Section 7402, which

grants the Court broad powers to enjoin conduct when necessary to enforce the internal revenue

laws.”); United States v. Jones, No. 09-cv-00547, 108 A.F.T.R.2d (RIA) 5184, 2011 U.S. Dist. LEXIS
73987, at *23–25 (D. Idaho July 7, 2011) (holding in a separate analysis under § 7402(a) that a

permanent injunction requiring that defendant “notify her customers, provide a customer list, and

not prepare tax returns for others” was warranted and defendant’s “fraudulent activities are

sufficiently egregious that a narrow injunction prohibiting only certain enjoinable activities is

unlikely to prevent continued interference by Jones with the proper administration of the internal

revenue laws.”); United States v. Pugh, 717 F. Supp. 2d 271, 300 (E.D.N.Y. 2010) (holding in a

separate analysis that “permanent injunctive relief under I.R.C. § 7402 (a) is appropriate to

prevent [defendants] from continuing to interfere with the administration and enforcement of the

                                              - 14 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


internal revenue laws”); Buddhu, 2009 WL 1346607, at *5 (“The Court finds the United States

has presented persuasive evidence that it, the public, and the Buddhus’ clients will suffer

irreparable harm if they are not enjoined. . . . The Court therefore finds an injunction is also

appropriate under 26 U.S.C. § 7402.”); United States v. Sperl, No. 06-0175, 2008 WL 2699402,

at *10 (M.D. Tenn. June 30, 2008) (“The Court further finds that Defendants engaged in conduct

that interferes with the enforcement of the internal revenue laws, and that injunctive relief is also

appropriate pursuant to the Court’s inherent equity powers and 26 U.S.C. § 7402(a) to prevent

recurrence of such conduct.”); United States v. Fernandez, No. 04-CV-1772, 95 A.F.T.R.2d (RIA)
2406, 2005 U.S. Dist. LEXIS 9757, at *10 (M.D. Fla. May 4, 2005) (“The record shows that,

absent a permanent injunction, Burgos likely will continue to violate Internal Revenue Code

section 6694 and otherwise engage in conduct that substantially interferes with the proper

administration of the internal revenue laws. Accordingly, the Court finds that Burgos also should

be permanently enjoined from acting as an income tax return preparer under Internal Revenue

Code section 7402.”); United States v. The Joy Found., No. 02-1069, 2002 WL 32082896, at *1

(C.D. Ill. Oct. 18, 2002) (“The Court further finds that Malone engaged in conduct [that]

interferes with the administration and enforcement of the Internal Revenue laws and that

injunctive relief is appropriate to prevent the recurrence of such conduct under the Court’s

inherent equity powers as provided in IRC § 7402(a).”).

       Appellants’ argument hinges on the fact that the district court did not rely on § 7407,

which they say is “[t]he only section of the tax code that provides for the Court to shut down a

tax preparation business.” Yet the district court specifically found that a more limited injunction

that would have allowed Appellants to stay in business would not provide sufficient assurance

against the likelihood of recurrence—just as § 7407 permits the “business death penalty” in cases

                                               - 15 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


where enjoining specific conduct would not be sufficient to prevent future interference with the

revenue laws. Essentially the same standard has been met. The difference is that § 7407 is

directed at tax return preparers, and Appellants’ business model and violative conduct extended

beyond direct preparation of taxes, to operating a nationwide network of franchises. We see no

reason that a franchisor should be allowed to continue where its franchisee could not. To the

contrary, the violations here are even more serious and harmful than those that can be perpetrated

by a lone tax preparer. Nor should Appellants be permitted to insulate themselves from

accountability for their egregious conduct by ensuring they delegate to their franchisees any

responsibilities that might bring them within the technical definition of a tax preparer. 5 We

believe that Congress provided a broad grant of authority in § 7402(a) for just this type of

situation.6


5
  Whether Tax Tree, the company Ogbazion formed to offer loans and other bank products in
connection with his tax return preparation, can be enjoined is less clear, as discussed below.
6
  Appellants did not argue that the scope of § 7402(a) should not be interpreted so broadly that it
renders § 7407 superfluous, or that by choosing only to regulate tax preparers under § 7407,
Congress evidenced an intent not to regulate tax advisers. We would not be persuaded if they
had. The Eleventh Circuit disposed of these arguments neatly in their discussion of the
legislative history of § 7407 (enacted in 1976) and § 7402(a) (enacted in 1954):
                While the legislative history of the 1976 tax preparer laws contains no
        discussion of § 7402(a) and indicates that Congress did not consider § 7402(a) as
        providing a remedy against tax preparers, we note that “the views of one Congress
        as to the construction of a statute adopted many years before by another Congress
        have ‘very little, if any, significance.’” United States v. Southwestern Cable Co.,
        392 U.S. 157, 170, 88 S. Ct. 1994, 2001, 20 L. Ed. 2d 1001 (1968). Moreover,
        discussion of § 7402(a) by the 97th Congress in passing the Tax Equity and Fiscal
        Responsibility Act of 1982, P.L. 97–248, demonstrates congressional awareness
        of the injunctive provision’s breadth. The legislative history of the 1982 Act notes
        that § 7402 injunction is additional to the tax preparer injunction, recognizes “the
        great latitude inherent in [§ 7402] equity jurisdiction to fashion appropriate
        equitable relief,” and states, citing United States v. Landsberger, that the district
        court can “enjoin any action to impede proper administration of the tax law or any
        action which violates criminal statutes.” See Senate Finance Committee, Tax
                                               - 16 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


       Because we find the district court had authority under § 7402(a) to enter the injunction,

we do not address whether it was also authorized by § 7408. We therefore also do not address

whether the Court erred in finding that § 6701 (the statute upon which the § 7408 violation was

predicated) applied to ITS.

           B. Vagueness and Overbreadth

       Appellants also argue that the injunction is impermissibly vague under Federal Rule of

Civil Procedure 65(d). Rule 65(d) states that every order granting an injunction must “describe in

reasonable detail . . . the act or acts restrained or required.” The Supreme Court has emphasized

that Rule 65(d) was meant to “prevent uncertainty and confusion on the part of those faced with

injunctive orders . . . .” Schmidt v. Lessard, 414 U.S. 473, 476 (1974).

       Appellants primarily rely on an unpublished decision in which a panel of this Court

vacated a “one sentence injunction” enjoining a defendant “from continuing to violate the

Plaintiff’s rights.” Owner-Operator Independent Drivers Ass’n v. Bissell., 124 F.3d 199

(unpublished table decision), 1997 WL 525411, at *2 (6th Cir. 1997) (per curiam), cert. denied,

522 U.S. 1109 (1998). The injunction language at issue here is not nearly so vague. The district

court’s order in this case enjoined Appellants from “[o]perating, or being involved with in any




       Equity and Fiscal Responsibility Act of 1982, S. Rep. No. 494, 97th Cong., 2d
       Sess., reprinted in 1982 U.S. Code Cong. & Adm. News pp. 781, 1016–17.
               Furthermore, Congress intended the tax preparer regulations to be
       cumulative. Section 7407(c) recognizes that the injunctive action against a tax
       preparer is meant to be “separate and apart from any other action brought by the
       United States against such income tax preparer or any taxpayer.” The intent that §
       7407 be just one weapon in the arsenal against tax preparer abuses does not
       suggest any intent to deprive the IRS of power to regulate activities not covered
       by the tax preparer statutes.
Ernst & Whinney, 735 F.2d at 1301–02 n.12.
                                               - 17 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


way, any work or business relating in any way to preparation of tax returns.” This specifically

identifies the acts restrained.

        There is some ambiguity in the phrases “involved with in any way” and “relating in any

way to.” But Defendants operated businesses related to tax preparation for many years, and know

well what relates to tax preparation. Their protest that the injunction might be interpreted to

include selling office supplies or cashing checks is unconvincing. The district court was entitled

to expect that the injunction would be interpreted with a modicum of common sense. See

Mayfield Eng’g, Inc. v. Ohio Tpk. Comm’n, 173 F.3d 855 (unpublished table decision), 1999 WL
196562, at *3 (6th Cir. 1999) (“Rule 65(d) requires only that the court describe the acts to be

enjoined in ‘reasonable detail.’”). Moreover, the district court retained jurisdiction for the

“purpose of implementing and enforcing the final judgment and any additional orders necessary

and appropriate to the public interest,” and is therefore available to clarify the injunction should

the need arise. Order of Permanent Injunction, 2013 WL 6421916, at *2. In fact, Appellants have

already requested and received clarification from the district court on an aspect of the injunction.

See Elsass, 769 F.3d at 398 (holding the district court’s injunction was not vague and overbroad

in part because “the court offered to provide clarification as needed”).

        Appellants also argue that the injunction is broader than necessary to “fulfill the

legislative purpose” of §§ 7402 and 7408. In particular, they note that “[n]ot only does it prohibit

defendants from operating tax businesses themselves, but prohibits them from doing any kind of

business or having any involvement with other entities who are in the tax industry.” It is clear

from the district court’s findings that Appellants’ modus operandi was to train and encourage its

franchisees to flout the tax laws, using the franchisees to distance themselves from the illegality.

Enjoining Appellants from engaging in tax preparation themselves would thus not be sufficient

                                               - 18 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


to ensure compliance with the internal revenue laws. Appellants complain that Ogbazion “should

be free to pursue industries that are related in some way to tax preparation (the only business he

has ever pursued), especially when an ancillary business would not put him in a position to

interfere with the tax laws or have any effect on the contents of tax returns.” But this is precisely

what the district court intended to enjoin, and rightfully so. Ogbazion’s actions establish that he

cannot be trusted to comply with tax laws. And the Court is at a loss to conceive—and

Appellants do not suggest—how a business could be related in some way to tax preparation and

yet not put him in a position to interfere with the tax laws.7

         We conclude the injunction is neither vague nor overbroad.

    V.      Consideration of Irrelevant Factors

         Appellants’ second major claim of error is that the district court “gave weight to various

matters that were irrelevant to the statutory determination before it.” In particular, Appellants

complain that it was irrelevant that they willfully failed to pay employment withholding taxes,


7
  Appellants base their vagueness and overbreadth objections to the permanent injunction on the
injunction’s first provision, which enjoins them from directly or indirectly, by use of any means,
operating, or being involved with in any way, any work or business relating in any way to
preparation of tax returns, and orders them to cease operating. Order of Permanent Injunction,
2013 WL 6421916, at *1. The permanent injunction contains other provisions. Those provisions
provide that Appellants are enjoined from directly or indirectly: acting as tax return preparers;
acting or operating as a franchisor of businesses relating in any way to preparation of tax returns;
supervising or managing or assisting tax return preparers; owning, operating, or engaging in
work or a business relating in any way to preparation of tax returns; assisting with or directing
the preparation or filing of tax returns, amended returns, claims for refund, or other related
documents; representing before the IRS any person or organization whose tax liabilities are
under examination or investigation by the IRS; organizing, promoting, providing, advising, or
selling any business or work of tax services; engaging in conduct subject to penalty under any
provision of the Internal Revenue Code; and engaging in any other conduct that substantially
interferes with the proper administration and enforcement of the internal revenue laws. Id. at *1–
2. Although these other provisions effectively preclude Appellants from directly or indirectly
working in, or operating, a business related to federal tax return preparation, Appellants do not
challenge these provisions.
                                                - 19 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


caused an employee to forge customers’ names on duplicate loan checks and used those funds to

pay ITS Financial’s operating expenses, falsely advertised loan products that did not exist,

deceived creditors about corporate assets, charged excessive and deceptive fees to customers,

and violated the Truth in Lending Act, the Equal Credit Opportunity Act, and Indiana’s lender-

licensing laws. They argue that the district court created new law by holding that “conduct that

constitutes ‘fraudulent and misleading commercial practices’ is also subject to permanent

enjoinment’ under § 7402.”

       Section 7402(a) authorizes district courts to issue injunctions “as may be necessary or

appropriate for the enforcement of the internal revenue laws.” As we have previously held

regarding § 7408, because the statute expressly authorizes the issuance of an injunction, the

traditional requirements for equitable relief need not be satisfied. See Gleason, 432 F.3d at 682;

see also First Nat’l City Bank, 379 U.S. at 383.

       As noted above, the district court cited many cases in which an injunction was issued

under § 7402 as well as § 7407. These cases contain little or no discussion of the standard to be

used to determine whether an injunction is “necessary or appropriate” under § 7402(a).

       The standard the district court applied in this case was whether Appellants were

“reasonably likely to violate the federal tax laws again.” Decision, 2013 WL 5947222, at *93. To

predict the likelihood of future violations, the district court continued, a court must assess “the

totality of the circumstances surrounding the defendant and his violations” by considering such

factors as “(1) the gravity of harm caused by the offense; (2) the extent of the defendant’s

participation and the defendant’s degree of scienter; (3) the isolated or recurrent nature of the

infraction and the likelihood that the defendant’s customary business activities might again



                                              - 20 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


involve the defendant in such transaction; (4) the defendant’s recognition of his or her own

culpability; and (5) the sincerity of the defendant’s assurances against future violations.” Id.

       This standard is often used to determine whether an injunction is appropriate under

§§ 6700 and 7408, to prevent recurrence of specified conduct in violation of the tax laws. See

Gleason, 432 F.3d at 683. It has also been applied to determine whether an injunction is

appropriate under § 7407. See, e.g., Abdo v. I.R.S., 234 F. Supp. 2d 553, 565 (M.D.N.C. 2002)

(applying the standard to issue an injunction under both § 7407 and § 7408), summarily aff’d, 63

F. App’x 163 (4th Cir. 2003); Buddhu, 2009 WL 1346607, at *4 (quoting S.E.C. v. Softpoint,

Inc., 958 F. Supp. 846, 867 (S.D.N.Y. 1997)); Littrice, 2011 U.S. Dist. LEXIS 89553, at *7

(borrowing the standard from United States v. Raymond, 228 F.3d 804, 813 (7th Cir. 2000),

which affirmed an injunction issued under § 7408).

       To support its use of this standard, the district court primarily relied on a case in which a

federal district court in California entered a permanent injunction under § 7402(a) requiring an

individual “to withhold and pay over federal employment and unemployment taxes, and to file

all required federal returns.” United States v. Thompson, 395 F. Supp. 2d 941, 942, 945–46 (E.D.

Cal. 2005). The Thompson court cited SEC v. Murphy, 626 F.2d 633 (9th Cir. 1980). There, the

“reasonable likelihood of future violations standard” was applied to determine whether a

permanent injunction was warranted against a defendant who violated securities laws. See

Murphy, 626 F.3d at 655. The Murphy court said that “[i]n predicting the likelihood of future

violations, a court must assess the totality of the circumstances surrounding the defendant and his

violations,” and identified a similar (though not identical) non-exhaustive list of factors to be

considered: “the degree of scienter involved; the isolated or recurrent nature of the infraction; the

defendant’s recognition of the wrongful nature of his conduct; the likelihood, because of

                                                - 21 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


defendant’s professional occupation, that future violations might occur; and the sincerity of his

assurances against future violations.” Id. In its turn, the Murphy court relied upon an antitrust

case, United States v. W. T. Grant Co., 345 U.S. 629 (1953). There the Supreme Court said:

        The purpose of an injunction is to prevent future violations and, of course, it can
        be utilized even without a showing of past wrongs. But the moving party must
        satisfy the court that relief is needed. The necessary determination is that there
        exists some cognizable danger of recurrent violation, something more than the
        mere possibility which serves to keep the case alive. The chancellor’s decision is
        based on all the circumstances; his discretion is necessarily broad and a strong
        showing of abuse must be made to reverse it. To be considered are the bona fides
        of the expressed intent to comply, the effectiveness of the discontinuance and, in
        some cases, the character of the past violations.

Id. at 633 (internal citation omitted).

        The standard the district court used is generally applicable where an injunction is entered

to prevent future violations. It was appropriately used here. And its reach is broad, emphasizing

all the circumstances and taking into consideration multiple factors not directly related to the

violations themselves. See Gleason, 432 F.3d at 683 (noting defendant’s “flagrantly false”

statements about his education and experience supported the district court’s finding, in issuing a

permanent injunction under § 7408, that defendant made false statements about tax liability). As

Appellees point out, “The court had to consider not only appellants’ tax-related misconduct, but

also Ogbazion’s credibility and the nature of the ITS business model to determine the likelihood

of recurrence of that misconduct.” The district court did not abuse its discretion by considering

all of Appellants’ wrongful behavior, including “fraudulent and misleading commercial

practices” and violations of other statutes, to determine whether Appellants were likely to violate

the federal tax laws again if the requested injunction was not entered.




                                               - 22 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


   VI.      Application of § 6695 against Tax Tree

         Appellants make several arguments that the district court erred in finding that Tax Tree

violated 26 U.S.C. § 6695(f), “which, in turn, was held to be a violation of § 7402 and a basis for

the permanent injunction.” We agree with Appellants that the statute does not apply to Tax Tree

because Tax Tree is not a tax return preparer. We therefore do not address Appellants’ other

arguments about § 6695(f).

         Section 6695(f) of the tax code provides:

         Any person who is a tax return preparer who endorses or otherwise negotiates
         (directly or through an agent) any check made in respect of the taxes imposed by
         this title which is issued to a taxpayer (other than the tax return preparer) shall pay
         a penalty of $500 with respect to each such check. The preceding sentence shall
         not apply with respect to the deposit by a bank (within the meaning of section
         581) of the full amount of the check in the taxpayer’s account in such bank for the
         benefit of the taxpayer.

26 U.S.C. § 6695(f). The tax code defines a “tax return preparer” as “any person who prepares

for compensation, or who employs one or more persons to prepare for compensation, any return

of tax imposed by this title or any claim for refund of tax imposed by this title.” 26 U.S.C.

§ 7701(a)(36)(A). The Code further provides that a person is not a tax return preparer “merely

because such person—(i) furnishes typing, reproducing, or other mechanical assistance.”

26 U.S.C. § 7701(a)(36)(B).

         Appellants maintain that Tax Tree is a loan processor and refund transfer processor and

does not get involved with tax returns until after they are filed. Our review of the record reveals

nothing that contradicts this. The district court, in making its finding that Tax Tree violated

§ 6695(f), referred to Tax Tree as a “non-bank payment processor.” An entity that merely

processes return payments is not a tax return preparer.



                                                 - 23 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


       Even the Government does not argue that Tax Tree is a tax preparer, instead arguing that

“it is not relevant that Tax Tree is not a tax-return preparer because it agreed under the stipulated

preliminary injunction not to violate I.R.C. § 6695(f) or to assist franchisees (who are preparers)

in doing so.” Tax Tree did agree, along with the other Appellants, to be enjoined from violating

§ 6695(f). But it is not clear how Tax Tree could violate § 6695(f) since it was not a tax preparer.

Nor is it clear, and the Government does not explain, why violating a stipulated preliminary

injunction, without more, justifies the issuance of a permanent injunction under § 7402(a).

       On the other hand, it is not clear that violation of § 6695(f) was the only basis for the

district court’s injunction against Tax Tree. The district court generally referred to “Defendants”

collectively in its findings, making it difficult to ascertain what specifically justifies the

injunction against Tax Tree. The parties have not addressed this, and we decline to guess at what

the district court intended. We reverse the district court’s finding that Tax Tree violated

§ 6695(f), and remand for the district court to determine whether there is any other basis on

which to apply the injunction to Tax Tree.

   VII.    Failure to Obtain a Lending License under Indiana Law

       Finally, Appellants argue that the following finding was clearly erroneous: “Defendants

violated the Preliminary Injunction Order during the 2013 tax filing season by offering a [refund-

anticipation-loan] product through GTP Financial in the State of Indiana without GTP Financial

obtaining a state lending license, despite receiving explicit instructions from an Indiana

government official that GTP Financial was required to obtain such a license in order to offer the

RAL in that state.” Decision, 2013 WL 5947222, at *104. The district court relied on this finding

to conclude that Appellants would be “unable or unwilling to comply with the requirements of

any permanent injunction order that does not shut down ITS Financial and Tax Tree.” Id.

                                               - 24 -
Case No. 13-4341
United States v. ITS Financial, LLC, et al.


Appellants argue that “[t]here was nothing in the record indicating that the Indiana law had

actually been violated, and it is improper to hold Defendants responsible for conduct of third

parties beyond their control.” We find that any error in the district court’s finding was harmless

because it was not the only or even the primary basis for its conclusion that an injunction

shutting down Appellants was necessary and appropriate.

       In a section of its legal conclusions that preceded the Indiana-lender-licensing-law

finding, the court assessed the totality of the circumstances and concluded that a conduct-specific

injunction would not suffice to prevent repeat violations. The court then stated, “Defendants’

violations of the preliminary injunction are further evidence that, absent an order putting

Defendants out of the tax business, Defendants’ illicit behavior is likely to recur.” Decision,

2013 WL 5947222, at *96 (emphasis added). The court went on to find that Appellants violated

the Equal Credit Opportunity Act and the Truth in Lending Act, in violation of the preliminary

injunction, as well as the Indiana-lender-licensing laws. In short, the district court’s finding that

Appellants violated the Indiana-lender-licensing laws was not essential to its decision to grant

the injunction, and therefore was not an abuse of discretion. See S.E.C. v. Sierra Brokerage

Servs., Inc., 712 F.3d 321, 333 (6th Cir. 2013) (where claimed error was not determinative in

granting injunction, it could not be abuse of discretion).

   VIII. Conclusion

       We conclude the district court had authority under § 7402(a) to enjoin Appellants. The

decision to award the injunction is affirmed except we reverse the district court’s finding that

Tax Tree violated § 6695(f), and remand for the district court to determine whether there is any

other basis on which to apply the injunction to Tax Tree.



                                               - 25 -